DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
The disclosure is objected to because of the following informalities:
--In [0001] of the specification, please insert the patent number of the parent case.  
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of prior U.S. Patent No. 10,965,510, hereinafter referred to as ‘510. This is a statutory double patenting rejection.
Regarding claim 1, ‘510 discloses a method of receiving a narrowband reference signal (NRS), the method performed by a narrowband internet of things (NB-IoT) device and comprising: 
5determining information regarding a time division duplex (TDD) special subframe configuration, among a plurality of TDD special subframe configurations that each configures a plurality of downlink (DL) orthogonal frequency division multiplexing (OFDM) symbols and at least one uplink (UL) OFDM symbol within a TDD special subframe (See Claim 1); and 
receiving the NRS on at least one DL OFDM symbol among the plurality of DL OFDM 10symbols within the TDD special subframe, wherein a symbol location of the at least one DL OFDM symbol for receiving the NRS is determined based on the TDD special subframe configuration (See Claim 1).  

Regarding claim 2, ‘510 further discloses the method of claim 1, wherein the TDD special subframe comprising the at least 15one DL OFDM symbol for receiving the NRS uses at least one of TDD special configuration indexes 1, 2, 3, 4, 6, 7, 8, or 9 (See Claim 2).  

Regarding claim 3, ‘510 further discloses the method of claim 1, wherein the at least one DL OFDM symbol for receiving the NRS comprises at least one of a 6th symbol or a 7th symbol in the TDD special subframe (See Claim 3).  
See Claim 4).  

Regarding claim 5, ‘510 further discloses the method of claim 1, wherein the at least one DL OFDM symbol for receiving the NRS comprises at least one of a 2nd symbol or a 3rd symbol in the TDD special subframe (See Claim 5).  

Regarding claim 56, ‘510 further discloses the method of claim 1, wherein the NRS on the TDD special subframe is generated based on a normal downlink subframe (See Claim 6).  

Regarding claim 7, ‘510 further discloses the method of claim 1 further comprising: 
receiving a second reference signal (RS) in a second TDD special subframe using a 10TDD special subframe configuration index 10 (See Claim 7). 

Regarding claim 8, ‘510 further discloses the method of claim 7, wherein based on an NB-loT operation mode being an inband-same PCI mode representing an inband-same physical cell identifier (PCI): 
the second RS comprises a cell-specific reference signal (CRS) (See Claim 8).  


a location of a resource element (RE) to which the NRS is mapped is different from a location of a RE to which the CRS is mapped (See Claim 9).  

Regarding claim 10, ‘510 further discloses the method of claim 8, wherein based on a NB-IoT operation mode being an inband-different PCI mode representing an inband-different PCI: 
the second RS comprises an NRS (See Claim 10).  

Regarding claim 511, ‘510 further discloses the method of claim 10, wherein based on the NB-IoT operation mode being the inband-different PCI representing the inband-different PCI: 
an RE to which the CRS is to be mapped is used as a blank RE (See Claim 11).  

Regarding claim 12, ‘510 further discloses the method of claim 7, wherein the second TDD special subframe using the TDD 10special subframe configuration index 10 is designated as a valid subframe (See Claim 12).  

Regarding claim 13, ‘510 further discloses the method of claim 11, wherein the second TDD special subframe using the TDD special subframe configuration index 10 See Claim 13).  

Regarding claim 14, ‘510 further discloses the method of claim 1, wherein the TDD special subframe in which the NRS is received is a valid subframe in which a downlink data is to be received (See Claim 14).  

Regarding claim 15, ‘510 further discloses the method of claim 1, wherein the TDD special subframe comprises at least three 20DL OFDM symbols for receiving the NRS, and uses at least one of TDD special configuration 56Attorney Docket No.: 21613-0214003indexes 1, 2, 3, 4, 6, 7, 8, or 9 (same claim limitation with the only difference being the dependency of a method vs apparatus as represented by the preamble; See Claim 19).  

Regarding claim 16, ‘510 further discloses the method of claim 1, wherein for a first TDD special subframe configuration among the plurality of TDD special subframe configurations, the symbol location of the at least 5one DL OFDM symbol comprises a third symbol in the TDD special subframe (See Claim 15), and 
wherein for a second TDD special subframe configuration among the plurality of TDD special subframe configurations, the symbol location of the at least one DL OFDM symbol comprises a sixth symbol in the TDD special subframe (See Claim 15).  

Regarding claim 1017, ‘510 further discloses the method of claim 1, wherein the TDD special subframe configuration relates to a TDD special subframe that comprises a See Claim 16).  

Regarding claim 18, ‘510 further discloses the method of claim 1, wherein at least one of a number of DL OFDM symbols or 15a number of UL OFDM symbols is different for different TDD special subframe configurations among the plurality of TDD special subframe configurations (See Claim 17).  

Regarding claim 19, ‘510 discloses a narrowband internet of things (NB-IoT) device configured to receive a narrowband reference signal (NRS), the NB-IoT device comprising: 
20a transceiver (See Claim 18); 
at least one processor (See Claim 18); and 57Attorney Docket No.: 21613-0214003 Client Ref.: BPP2018-0193USC3; 18ASL499PC01USO1CIC1 
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor (See Claim 18), perform operations comprising: 
determining information regarding a time division duplex (TDD) special subframe 5configuration, among a plurality of TDD special subframe configurations that each configures a plurality of downlink (DL) orthogonal frequency division multiplexing (OFDM) symbols and at least one uplink (UL) OFDM symbol within a TDD special subframe (See Claim 18); and 
receiving, via the transceiver, the NRS on at least one DL OFDM symbol among the plurality of DL OFDM symbols within the TDD special See Claim 18).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,425,265, hereinafter referred to as ‘265. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and those of ‘265 are similar in scope.
Regarding claim 1, ‘265 teaches a method of receiving a narrowband reference signal (NRS), the method performed by a narrowband internet of things (NB-IoT) device and comprising: 
5determining information regarding a time division duplex (TDD) special subframe configuration, among a plurality of TDD special subframe configurations that each configures a plurality of downlink (DL) orthogonal frequency division multiplexing (OFDM) symbols and at least one uplink (UL) OFDM symbol within a TDD special subframe (See Claim 1); and 
receiving the NRS on at least one DL OFDM symbol among the plurality of DL OFDM 10symbols within the TDD special subframe, wherein a symbol location See Claim 1).  

Regarding claim 2, ‘265 further teaches the method of claim 1, wherein the TDD special subframe comprising the at least 15one DL OFDM symbol for receiving the NRS uses at least one of TDD special configuration indexes 1, 2, 3, 4, 6, 7, 8, or 9 (See Claim 2).  

Regarding claim 3, ‘265 further teaches the method of claim 1, wherein the at least one DL OFDM symbol for receiving the NRS comprises at least one of a 6th symbol or a 7th symbol in the TDD special subframe (See Claim 3).  

Regarding claim 4, ‘265 further teaches the method of claim 1, wherein the NRS is not received on at least one TDD special subframe using TDD special configuration indexes 0 and 5 (See Claim 4).  

Regarding claim 5, ‘265 further teaches the method of claim 1, wherein the at least one DL OFDM symbol for receiving the NRS comprises at least one of a 2nd symbol or a 3rd symbol in the TDD special subframe (See Claim 5).  

Regarding claim 56, ‘265 further teaches the method of claim 1, wherein the NRS on the TDD special subframe is generated based on a normal downlink subframe (See Claim 6).  

See Claim 7).  

Regarding claim 8, ‘265 further teaches the method of claim 7, wherein based on an NB-loT operation mode being an inband-same PCI mode representing an inband-same physical cell identifier (PCI): 
the second RS comprises a cell-specific reference signal (CRS) (See Claim 8).  

Regarding claim 9, ‘265 further teaches the method of claim 8, wherein based on the NB-IoT operation mode being the inband-same PCI representing the inband-same PC I: 
a location of a resource element (RE) to which the NRS is mapped is different from a location of a RE to which the CRS is mapped (See Claim 9).  

Regarding claim 10, ‘265 further teaches the method of claim 8, wherein based on a NB-IoT operation mode being an inband-different PCI mode representing an inband-different PCI: 
the second RS comprises an NRS (See Claim 10).  
Regarding claim 511, ‘265 further teaches the method of claim 10, wherein based on the NB-IoT operation mode being the inband-different PCI representing the inband-different PCI: 
See Claim 11).  

Regarding claim 12, ‘265 further teaches the method of claim 7, wherein the second TDD special subframe using the TDD 10special subframe configuration index 10 is designated as a valid subframe (See Claim 12).  

Regarding claim 13, ‘265 further teaches the method of claim 11, wherein the second TDD special subframe using the TDD special subframe configuration index 10 comprises a downlink pilot time slot (DwPTS) in which a downlink data is to be received (See Claim 13).  

Regarding claim 14, ‘265 further teaches the method of claim 1, wherein the TDD special subframe in which the NRS is received is a valid subframe in which a downlink data is to be received (See Claim 14).  

Regarding claim 19, ‘265 teaches a narrowband internet of things (NB-IoT) device configured to receive a narrowband reference signal (NRS), the NB-IoT device comprising: 
20a transceiver (See Claim 15); 
at least one processor (See Claim 15); 
determining information regarding a time division duplex (TDD) special subframe 5configuration, among a plurality of TDD special subframe configurations that each configures a plurality of downlink (DL) orthogonal See Claim 15); and 
receiving, via the transceiver, the NRS on at least one DL OFDM symbol among the plurality of DL OFDM symbols within the TDD special subframe, 10wherein a symbol location of the at least one OFDM symbol for receiving the NRS is determined based on the TDD special subframe configuration (See Claim 15).
While ‘265 fails to explicitly teach at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform the operations claimed, omission of an element and its function in a combination in an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/29/2022